Citation Nr: 1819143	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded this case in August 2016. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


II. Analysis

The Veteran states that his bilateral hearing loss and tinnitus were caused by exposure to jet engine noise as a weapons mechanic.  For the following reasons, the Board finds that service connection is not established for either disability.

A. Hearing Loss

Impaired hearing is defined as a disability for VA compensation purposes when the auditory puretone threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 2012 VA examination report reflects audiometric test results establishing that the Veteran has a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385. 

The Board finds that the Veteran had noise exposure during service based on his military occupational specialty as a weapons mechanic.  Indeed, an October 1970 hearing conservation data sheet shows that the Veteran had exposure to noise from jet engines and power units.  

However, the service audiograms, including at entrance, during service, and at separation, do not reflect puretone thresholds showing hearing loss.  See id.  Rather, they show normal hearing.  The service treatment records do not otherwise show hearing loss or findings of abnormal hearing. 

The earliest evidence of hearing loss is a May 2005 private treatment record reflecting that the Veteran reported that a hearing test he underwent at his workplace showed left ear hearing loss.  While the Veteran stated in his December 2012 notice of disagreement (NOD) that he "believ[ed]" his "current hearing loss began while [he] was in the military," it seems that he meant that he believed it was caused by his military service, rather than that it had its onset during service, especially in light of his August 2012 written statement he submitted with his informal claim.  In any event, the normal service audiograms show that the Veteran did not have hearing loss during service, and outweigh any suggestion in his statements that his hearing loss began during service.  

In the October 2012 VA examination report, the examiner opined that the Veteran's current hearing loss was less likely than not related to service because he had normal hearing at entrance and separation.  The examiner noted that although there was a slight change in the Veteran's hearing during service, it was still within normal limits in both ears for clinical and VA purposes, and did not meet VA criteria for a disability.  In other words, it is evident that the examiner found that if the Veteran's hearing loss were related to noise exposure during service, some hearing loss would have been recorded in the service audiograms.  While the examiner noted that the Veteran's change in hearing did not meet VA's criteria for a disability at the time, the examiner also noted that it was within normal limits for clinical purposes.  Thus, the examiner's opinion was clearly not based on the absence of a hearing loss disability during service, but rather on the fact that the Veteran's hearing was normal at the time.  Cf. Hensley, 5 Vet. App. at 163-64 (noting that a hearing loss disability need not be shown during service in order to establish service connection).  

The VA examiner also observed, in a separate paragraph, that the Veteran's hearing loss was more likely related to post-service civilian noise exposure in his job as a break-press operator at a manufacturing plant.  The examiner noted that the Veteran had to take yearly hearing tests as part of a hearing conservation program.  However, the Veteran stated in his December 2012 NOD that he worked in the quiet part of the factory.  Regardless of whether the Veteran's current hearing loss may be related to occupational noise exposure, the VA examiner's opinion is sufficient for the Board to conclude that it is not related to active service.  In this regard, the opinion does not turn on what actually caused the hearing loss, but rather on the fact that the Veteran's hearing was normal during service. 

The VA medical opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of a medical professional based on review of the Veteran's medical history.  It carries more weight than the Veteran's opinion in support of this claim, as the Veteran is not shown to have a medical background or medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Accordingly, service connection is not established on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Because the Veteran's hearing loss was not noted during service or shown to have manifested within one year of service separation, service connection cannot be awarded based on chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board regrets that it cannot render a favorable decision on this claim. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 



B. Tinnitus

The preponderance of the evidence weighs against service connection for tinnitus.  

The evidence does not show that tinnitus began during service or within one year of service separation.  

The earliest evidence of tinnitus is a December 2003 private treatment record in which the Veteran reported tinnitus in his left ear after snorkeling that had been present for a week and a half.  

In the October 2012 VA examination report, the examiner opined that the Veteran's tinnitus was less likely than not related to service as there was no evidence of complaints of tinnitus during service or for a number of years after service.  In other words, it is evident that the examiner found that if the Veteran's tinnitus were related to service, it would have manifested at the time.  The examiner's medical opinion carries more weight than the Veteran's lay opinion in support of the claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Accordingly, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Because the Veteran's tinnitus was not noted during service or shown to have manifested within one year of service separation, service connection cannot be awarded based on chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board regrets that it cannot render a favorable decision on this claim. 



Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


